M/ 55 scm 7 "' CQ/

gx pARTE § IN THE 259ch JupchAL

Bria§ Avery H°§q§; DISTRICT cover oF

-JoNss.couNTYy TExAs
covER'LETTER

Dear Clerk

Please file §his my- Traveraé Motion for Objecting to the_
Order rof. this> court ;iSsued .réque§ting denial of Relief of my
11.07 Writ of Habeas'€orpus. This'i§ also being Sént as q&ickly
as possible to bé tran$mitted to f%e_€omrt of Criminal Appeale
in Austin' 22 an This is also being sent by_¢ertified Return

Mail Receipt NO. 7014 2120 0001 9276 9982.

`Dace Feb.`la, 2015.

v /a/ ,¢w.;,¢/ LV/L

Brian Aver}f Houg
TDCJ 3 935346
Connallj Unit

899 F,M.v632
Kéded§, Texas 73119

 

ECE\VED \N

. . .. _ ;-`;- counro'r“cnw \NALAPPEALS
:=z-_~,-,~.- __ : y _,g _-_- § FEB 232&1§

4 Ab@ Acosta, C!erk

. _>, ; ,_
; ‘w..-‘

The $tate Of Texas f ._§

Ex'§arte b ` § ` " § g _ §
Briaa Avery Hough § ` IN THE §259§h
' ‘ §1 ~JUDICIAL DISTRIC&‘€GURT
v. 1 § 4~ f '
'-~ ~ 1 oF Jonss-couNTY; IExAsi

ry 4~AP?LICANTQ ;TRAVERSE MOTION OBJECTING TO THE
ORDBR OF THIS COURT ISSUED RBQUESTING DENIEL OF RELIEF

\r`
\.
x

 

\V.

To The HoQoLaole Court:

s`

 

Now Come:; Brian Avhry ;Hough, Applicant, and would show this Court that
he filedn an`»Applicati6n §for Writ of Habeas Corpus under Article107 in`
'this Court. :This would 66 his Third Application sent Pro se to this Court

in Caus6 number 856 3 fo6‘ ’t'6e Offense of Aggravated Sexual Assault of a Child,

idthe conviction Apylicant was alleged to have been convicted of after an actual

;;Arraignment Indicting Prot ceeding Trial. And is tile conviction on which a

Direct Appeal was granted for and Appeal Counsel appointed for, B!‘ this Court.
iThe Applicant had further been wildl{ charged for aPlain Sexual Assault 1
of the§'Same Victim,` whom was now over the age of Fourteen when testifyingl
in this actual arraignment where actual indictment are handed down, and the
Court then- obtains its ¢Uurisdiction if one is indicted. And if so it is a
this point that the case is assigned to a trial Court.

\

Applicant has infact filed three Applications in attempt to obtain relief

in cause number 856 3 of a Prosecutors wildly charged indictment for an Aggra-""'d

vated Offense, and his 40 year sentence he recieved for a Aggravated Offense
of the Prosecutors wildlj charged' indictment in 8563. And this Court has
denied relief in hhis first two Applications. However, Applicant has now
filed a Third Applicatio§ Demonstrating Ineffective Assstance of Counsel¢

Prosecutor Misconduct, and. Abuse of Discretion by the Trial`Court and Trial

Judge. And demonstrating how his illegal conviction of a Prosecutors wildly

charged indictment in 8563 Aggravated Sexual Assault offense was entertwined
with a plain Sexual Assault of the Same victim now over the age of 14 when
testifying before the jury at actual arraignment proceeding. A second wildly

charged indictment of' the prosecutor now in 8564 a Plain Sexual Assault,

=that was alleged to have been dismissed after it was alleged Applicant was

alleged Applicant was found guilty of the Aggravated Sexual-Assault, and

  

sentenced. to 40 years_bv the Judge after an actual arraignment trial. Trial
by_“jur§? for an Aggravated Offense in 8553. In Applicants third Application
he/ has '.clearly demonstrated 'an” entitlement to relief, and that 8563, was
»“entertwined into '8564 to increase’ Applicants Sentence from a plain sexual
assault to an Aggravated Sexual Assault for which he recieved a sentence
excess of `the True-Bill handed down by the jury at this actual arraignment

The hpplicant; wouldn further show that h6 has never filed any Application
in case numbe6 8564 the Lesser dffense, due to the‘fac£ that this Offense
' was falleged ;to have been dismissed, and would be the Lower Offense of plain
Sexual' Assault, the only offense the jury could have indicted Applicant on
or convicted Applicant of, due to the age of the victim. Not for an Aggravated
offense as in case 8563 of the prosecutors wildly charged indictment that
Applicant. is alleged to be convicted of , and for which an appeal was filed
-in. However, Applicants third Application for relief clearly demonstrated
WVhe received Ineffective Assistance of Counsel among other things. He has
alleged facts that would entitle him to relief. STRICKLAND V. WASHINGTON . 466
U¢S. 668 (1984). EX PARTE PATTERSON 993 S .W. 2d. 114, 115 (Tex. Crim. App.
6711999) ‘In these circumstances additional facts are needed from the Trial
Court As the Court held in EX PARTE RODRIGUEZ 334 S d 2d. 294, (Tex. Crim.
`App. l960).

The Trial Court is’ the Appropriate forum for findings of_Facts. And for
` the fact ythe Trial Cour t Issued its Orders without ordering respondent to
. address the claims raised in his Application. It would be error for this
.KCourt to deny relief in his Successive Third Application Demonstrating an
~' Bntitlement to Relief.

v Applicant wouldl further object that the issues raised in his third Appli-
d.cation are' not invalid attacks thur an ll.O7 Writ of Habeas Corpus. And or
that the issues raised included matters that could have been raised in his

prior Applications.

The Applicant never raised the issues in his first and second Applicantions
because 'the issues raised now in his Third Application involved to separate

cause numbers that were not final in one cause number to even attack in Runnels

i.:§-
»-§..-x~ :. »

3

County in cause number 4880. And cause number 8564 the Lesser`Count was allegedl

,'to have been dismissed, and 30 no appeal was provided in 8564.'Whereas Appli-

cant was being mislead with the cause of action for which a Direct Appeal"'l
was actually taken in. However, Applicants Third Application demonstrated
how all _his cause numbers wildly charged by Prosecutors were all entertwined

into 'cne" True-Bill of a Grandjury cause numbered Indictment handed down to

degriye .Applicant of his‘ rights and illegally inprispn'him. In violation

of 'his .Constitutional and Civil Rights, Deprivation ef_right tO-a trial by;

jury on a True-Bill and actual cause number assigned and District Court and

County assignedd to.

'Applicant Prays that Relief be Grabted in this case. ana remand him back

to the District Court for a New Sentencing Trial.

 

 

Respectfully Submitted,

   

L` _.~\

. y ,

_§fia§ Very' 'h TDGJ # 935346
John B. Connally Unit

899 F.M. 632 m

Kenedy. Texas 75119